Citation Nr: 1413308	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for multiple system atrophy (MSA), previously diagnosed as idiopathic cerebellar degeneration.  

2.  Entitlement to service connection for unexplained arrhythmia/rapid heartbeat.  

3.  Entitlement to service connection for diabetes mellitus, type II.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for shortness of breath.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to April 1967.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come to the Board of Veterans' Appeals (Board) following an appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Board notes that the Veteran's claim of entitlement to service connection for MSA, for unexplained arrhythmia/rapid heartbeat, for tinnitus, and for shortness of breath were originally denied in a November 2010 rating decision.  Thereafter, the Veteran requested reconsideration of that decision and submitted addition evidence which the Board finds to be new and material.  A subsequent December 2011 rating decision continued the denial of the Veteran's claims as well as the additional claims for service connection for bilateral hearing loss and for diabetes mellitus, type II.  The Veteran filed a notice of disagreement (NOD) later in December 2011.  

In June 2012, the Veteran testified before a Decision Review Officer at the RO.  In October 2012, the Veteran testified before the undersigned acting Veterans Law Judge during a videoconference hearing.  Transcripts of both hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran served with Fighter Squadron 53 (FITRON 53 OR VF-53) beginning in July 1964 while the air wing was embarked onboard the USS Ticonderoga (CVA-14).  The Veteran later served onboard the USS Hancock (CVA-19) also with VF-53.  The Veteran's military occupational specialty was aviation fire control technician.  His highest rank was petty officer third class or AQF3.  His personnel records document completion of an F8 aircraft systems maintenance II course.  

The Veteran contends that his diagnosed MSA (a neurological disorder associated with deterioration and atrophy of the brain) is related to his military service onboard the USS Ticonderoga and the USS Hancock.  In particular, the Veteran contends that his work around jet aircraft, especially those returning from combat missions over Vietnam, may have exposed him to Agent Orange and other toxins.  The Veteran has also reported that on many nights he slept on the aircraft wings exposing him, he believes, to toxins.  Otherwise, the Veteran has testified that he never visited or had duty in Vietnam during his time in service.  

The Veteran's claimed exposure to Agent Orange also appears to be the basis of his claim for service connection for diabetes mellitus, type II.  Otherwise, the Veteran claims his hearing loss and tinnitus are related to noise exposure working on the flight decks of the USS Ticonderoga and USS Hancock, and that the onset of his arrhythmia first occurred in service based on a similarity in symptoms in service to what he experienced post service when he was first diagnosed with the condition.  

[Parenthetically, the Board notes that in his original application for benefits, the Veteran checked those boxes indicating exposure to asbestos and to ionizing radiation while in service.  He did not list a disability related to such claimed exposure.  In a statement from the Veteran in a section of the application (VA Form 21-526), it was noted that asbestos exposure (associated with piping on the ships) and accidental exposure to an aircraft's radar may have caused his neurological disease (MSA).  Radar waves are considered non-ionizing radiation as compared to ionizing radiation associated with X-rays, nuclear weapons, etc.  See also 38 C.F.R. § 3.317 (2013) regarding development for claims associated with exposure to ionizing radiation.  In a September 2011 letter, the RO contacted the Veteran and requested evidence of a disease associated with asbestos exposure.  The Veteran has not submitted evidence of an asbestos-related disease or disorder.]  

Review of the claims folders (to include Virtual VA and VBMS) reflects VA treatment records dated from January 2011 to April 2011.  In the November 2010 and December 2011 rating decisions noted above, the RO referenced in the "Evidence" section that electronic review of VA treatment records dated from September 17, 2010 to November 4, 2010, and from November 12, 2010 to December 7, 2011, respectively, had been conducted.  Those VA records cited to by the RO, other than a September 24, 2010 Agent Orange program consult note and records dated from January 2011 to April 2011, are not associated with the claims folders and thus not available for review.  As such, a remand is necessary to associate the identified Veteran's VA treatment records with the claims folders.  

As for private treatment records, at the time of filing his claim in April 2010, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Medical Information to VA) listing a number of medical clinicians from whom he had received treatment.  Along with the form the Veteran submitted a large number of medical records associated with the identified treatment.  Records from two of treatment providers listed, a Dr. Rima Downs and the Northeastern Rehabilitation Hospital Network, do not appear to have been included in those records submitted by the Veteran.  Upon further request from the Veteran, his treatment records from Northeast Rehabilitation Hospital Network were obtained and associated with the claims folders.  A letter to Dr. Downs from the RO in May 2010 requesting the Veteran's records was returned to the RO in June 2010 by the United States Postal Service.  The letter's envelope was noted as being undeliverable apparently due to an incorrect address.  In this regard, while the address reported by the Veteran for Dr. Downs was noted as "290 Derry Road" in Hudson, NH, correspondence between other doctors and Dr. Downs identifies her address as "208 Robinson Road" in Hudson, NH.  The Robinson Road address for Dr. Downs is also posted on the St. Joseph Hospital website.  Additionally, it does not appear that the Veteran was ever notified by the RO that records from Dr. Downs had not been obtained.  Therefore, remand is necessary to allow for another attempt at requesting records from Dr. Downs in light of what appears to be a different office address than that reported by the Veteran.  

Also, in May 2010 the Veteran contacted the RO and requested records from Dartmouth/Hitchcock Hospital-Nashua (also known as Memorial Hospital) be obtained.  The Board notes that records associated with the Veteran's treatment at the hospital in March 1982 were submitted by the Veteran as part of his application in April 2010.  It is not apparent whether the Veteran has received additional treatment from Dartmouth/Hitchcock Hospital-Nashua since that time.  If the Veteran is seeking the RO to obtain additional medical records dated since 1982 from Dartmouth/Hitchcock Hospital-Nashua, or if he has received additional treatment for any claimed disability he should submit an appropriate medical release to allow VA to obtain any relevant records or he may submit the records himself.  

With regard to medical opinion evidence, of record is a September 2011 statement from the Veteran's treating physician for his MSA, Dr. Jeremy D. Schmahmann.  Dr. Schmahmann is noted to be a professor of neurology at Harvard Medical School as well as the director of the ataxia unit at Massachusetts General Hospital.  In his statement Dr. Schmahmann opined the following:

[The Veteran] has asked me to write to you to report whether there is any possibility that this disease could have been related to his exposure to environmental agents during his time in Vietnam between 1964 and 1967.  I can state with certainty that there is no definitive information that environmental exposure does not raise the likelihood of MSAc ["c" is a reference to cerebellar type].  The combination of a patient's genetic makeup and environmental exposure could conceivably be related to this current neurological presentation.  The state of the science of this disorder at the present time does not allow us to rule out the association of this disorder with environmental toxins, including those to which [the Veteran] states he has been exposed.  

A later March 2012 statement from Dr. Schmahmann noted, 

[The Veteran] tells me that contrary to what your letter states, he served on board [a ] ship in the theater of war in Vietnam.  This has relevance for his claim of neurological injury.  

The Board notes that Dr. Schmahmann's September 2011 statement is at best speculative.  The statement reflects the possibility that exposure to environmental toxins, which have not been conclusively ruled out as a cause for the development of MSA, may have led to the Veteran's development of MSA.  See e.g., Bloom v. West, 12 Vet. App. 185 (1999) (the use of the term "could" without supporting clinical data or other rationale, does not provide the degree of certainty required for medical nexus evidence).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) (a doctor's nexus statement couched in terms of "may or may not" was inadequate evidence).  Furthermore, Dr. Schmahmann references in his March 2012 statement the relevance of the Veteran's service onboard a ship but provides no further discussion of what that relevance might be.  The Board's own review of the websites for the Mayo Clinic (www.mayoclinic.org) and the National Institute of Neurological Disorders and Stroke (National Institutes of Health) (www.ninds.nih.gov) identify that the cause or causes of MSA are unknown.  

Notwithstanding the September 2011 speculative statement from Dr. Schmahmann concerning the etiology of the Veteran's MSA, the statement nonetheless does trigger VA's duty to assist with regard to obtaining a medical opinion concerning the Veteran's claim.  Therefore, given the medical complexity of the Veteran's disability and the need for an opinion from a physician with expertise in the area of neurology, the Board concludes that a remand is necessary to have the Veteran examined by a VA board-certified neurologist for the purpose of determining whether the Veteran's MSA is directly related to his period of service.  

Also, as noted above, the Veteran has reported that he experienced symptoms in service similar to those he suffered post service associated with his diagnosis for arrhythmia.  The Veteran is competent to report experiencing a rapid heartbeat, heart palpitations, sweating, etc.  The Board finds the Veteran's report concerning his symptoms in service to be credible.  In light of his current disability and his reported symptoms in service, the Board believes a medical opinion concerning the etiology of the Veteran's arrhythmia would be helpful before deciding his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

(For the convenience of the medical examiners offering opinions as discussed below, please do not remove the color tabs associated with the claims folders.)

1.  Request that the Veteran identify any private or VA treatment he may have received for his claimed disabilities on appeal.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for the noted disabilities, to include relevant records available through the CAPRI records system.  

The Board is particularly interested in pertinent VA treatment records dated since December 2011.  All such available reports should be associated with the claims folders.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the claims folders VA treatment records dated from September 17, 2010 to December 7, 2011, which were referenced by the RO as being electronically reviewed.  (This does not include a September 24, 2010 VA Agent Orange program consult note or VA treatment records dated from January 2011 to April 2011, which are already associated with the claims folders.)

3.  Provide the Veteran with a VA Form 21-4142 and request that he complete the VA Form 21-4142 to allow VA to obtain his medical records from Dr. Rima Downs.  (While the address reported by the Veteran for Dr. Downs is noted as "290 Derry Road" in Hudson, NH, correspondence between other doctors and Dr. Downs identifies her address as "208 Robinson Road" in Hudson, NH.  The "Robinson Road" address is also posted on the St. Joseph Hospital website.)  If any records from Dr. Downs identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

4.  Invite the Veteran to submit any additional medical opinion evidence from Dr. Jeremy D. Schmahmann, his treating neurologist at Massachusetts General Hospital.  This is to include any additional discussion Dr. Schmahmann wishes to offer regarding his statement in March 2012 that the Veteran's service onboard a ship during the Vietnam War had " . . . relevance for his claim of neurological injury."

5.  Following completion of the above, (and allowing for any additional records to be obtained) a medical opinion should be obtained from a VA board-certified neurologist with regard to the Veteran's claim for service connection for multiple system atrophy (cerebellar type).  The claims folders, access to Virtual VA, and a copy of this remand must be provided to and reviewed by the neurologist.  

The neurologist should review the claims folders to include the Veteran's service treatment records, those tabbed medical documents associated with the Veteran's treatment for MSA, as well as the tabbed statements (dated in September 2011 and March 2012) from the Veteran's treating neurologist at Massachusetts General Hospital, Dr. Jeremy D. Schmahmann.  (See the Board's reference to these statements in the above body of this remand.)  

Following the neurologist's review of all of the evidence, he or she must opine as to whether it is more likely than not (i.e., probability greater than 50 percent), that the Veteran's MSA had its clinical onset during service or is otherwise related to service.  

A thorough explanation for the opinion given must be provided.  For purposes of any opinion provided, the Board accepts that the Veteran's occupational specialty in service and his assignment to an air wing onboard an aircraft carrier exposed him to jet fuel and non-ionizing radiation (radar waves), and well as the likelihood of exposure to solvents and paints used to clean and/or treat aircraft.  Otherwise, the Veteran has not been shown to have been exposed to any herbicide agent such as Agent Orange.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

6.  Also, a medical opinion should be obtained with regard to the Veteran's claim for service connection for unexplained arrhythmia/rapid heartbeat.  The claims folders, access to Virtual VA, and a copy of this remand must be provided to and reviewed by the examiner.  

The examiner's review of the claims folders should include the Veteran's service treatment records, those tabbed medical documents associated with the Veteran's treatment for arrhythmia, as well as a tabbed statement from the Veteran dated in May 2012 (noting his symptoms in service), and his hearing testimony in June 2012 and October 2012.  (The Board notes that the Veteran appears to contend that he suffered from heart palpitations while working on the flight deck of an aircraft carrier.  He believed at that time that he was suffering from heat stroke.  He contends that his symptoms at that time are the same symptoms post service that resulted in his diagnosis of arrhythmia.)   

Following the examiner's review of all of the evidence, he or she must opine as to whether it is more likely than not (i.e., probability greater than 50 percent), that the Veteran's arrhythmia had its clinical onset during service or is otherwise related to service.  A thorough explanation for the opinion given must be provided.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

7.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws, regulations, and theories of entitlement must be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



